DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the whole disclosure of Murakami is directed to a system for more accurately meeting a target weight Improving the ability to meet the target weight with greater precision means less waste.

Applicant's arguments filed with respect to claim 1 and its dependent claims have been fully considered but they are not persuasive. Applicant argues that there is no motivation in the prior art to .
Applicant's arguments filed with respect to claim 1 and its dependent claims have been fully considered but they are not persuasive. Applicant argues that Brouwer does not disclose “a detecting element for detecting the weight of each take-up package”. However each take-up package is include in the total weight detected by the switch and Brouwer relies on Murakami for teaching measuring the weight of each package individually and summing them as relied upon in the final rejection. Applicant argues that the bobbins have not been wound when they are in the drum. However the bobbins of Brouwer are “filled bobbins” which are used in subsequent winding procedures (col 1 lines 41-49). For at least the foregoing reasons claim 1 and its dependent claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. US 3,506,106 in view of Murakami et al. 3,974,888.
Brouwer discloses textile machine producing take-up packages comprising:
(Re claim 1,3-5) “a storage area for wound take-up packages” (86 figure 2,8). “a detectingelement for detecting the weight of each take-up package” (106 figure 2,8). “a summing element for adding up the measured weights” (106 figure 2,8). “an output element … signal if the sum of the detected weights … exceeds a predefined threshold” (col 5 lines 46-75).
Brouwer does not disclose detecting the weight of an item prior to being placed nor summing these detected weights and outputting a signal if the sum exceeds a predefined threshold.
Murakami et al. teaches a plurality of elements for detecting the weight of an item prior to being placed and summing these detected weights and outputting a signal if the sum exceeds a predefined threshold (claim 1-3).
	It would have been obvious to one skilled in the art to modify the system of Brouwer to include elements for detecting the weight of an item prior to being placed and summing these detected weights and outputting a signal if the sum exceeds a predefined threshold because it allows the system to more precisely achieve the target weight thus reducing waste.
	
	(Re claim 7) “storage area is constructed as a conveyor belt which is started after output” (25,67 figure 2,6,8).
	(Re claims 8-10) Claims 8-10 stand rejected for at least the reasons claim 3 was rejected as a control unit, computer program and machine-readable storage medium can be considered inherent requirements for executing the method.

s 2,6,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer/Murakami in view of Seifert US 2015/0175383.
(Re claim 2,6) Brouwer/Murakami discloses the system as rejected above.
Brouwer/Murakami does not disclose determining the weight is detected based on the length of yarn wound onto the take-up package.
Seifer teaches determining the weight is detected based on the length of yarn wound onto the take-up package (para 0009).
It would have been obvious to one skilled in the art to modify the system of Brouwer/Murakami to include determining the weight is detected based on the length of yarn wound onto the take-up package because yarn and other cordage is often packaged and sold by fixed lengths so measuring the length dispensed allows for accurate packaging and calculating the weight from the measured length removes the need for a separate scale.
	(Re claim 11) Brouwer/Murakami discloses the system as rejected above.
	Brouwer/Murakami does not disclose an empty weight of the take-up package or an empty tube is added to obtain the weight of the take-up package.
	Seifer teaches an empty weight of the take-up package or an empty tube is added to obtain the weight of the take-up package (abstract, para 0006).
	It would have been obvious to one skilled in the art to modify the system of Bouwer/Murakami weigh the empty tube and adding it to the weight of the material wound around the tube because it provides a more accurate measure of the combined weight while taking into account potential variance in empty tube weights.
	(Re claim 11) Brouwer/Murakami discloses the system as rejected above.

	Seifer teaches the yarn length detector outputs the length of the yarns via a signal to the detecting element and the detecting element converts the signal into the weight of each respective take-up package (abstract, para 0009).
It would have been obvious to one skilled in the art to modify the system of Brouwer/Murakami to include the yarn length detector outputs the length of the yarns via a signal to the detecting element and the detecting element converts the signal into the weight of each respective take-up package because yarn and other cordage is often packaged and sold by fixed lengths so measuring the length dispensed allows for accurate packaging and calculating the weight from the measured length removes the need for a separate scale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651